                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

LEWIS GREEN,

         Plaintiff,

v.                                                                                 No. 18-cv-0817 GBW/SMV

STEVE CLINGMAN and
SEELY OIL COMPANY,1

         Defendants,

and

STEVE CLINGMAN,

         Counterclaimant,

v.

LEWIS GREEN,

         Counter-defendant.

                  ORDER SETTING TELEPHONIC STATUS CONFERENCE

Date and time:             January 8, 2019, at 9:30 a.m.

Matter to be heard: Case status and the Court’s expectations regarding Initial Disclosures

         A telephonic status conference is set for January 8, 2019, at 9:30 a.m. Counsel must call

the Court’s AT&T Conference Line, (888) 363-4734 (access code: 4382538), to connect to the

proceedings.       The Court requests that counsel read Fed. R. Civ. P. 26(a)(1) (Required

Disclosures—Initial Disclosures) prior to the status conference. IT IS SO ORDERED.


                                                                          _____________________________
                                                                          STEPHAN M. VIDMAR
                                                                          United States Magistrate Judge

1
  Though Plaintiff spells Defendant Seely Oil Company’s name incorrectly as “Seeley” in his original Complaint, see
[Doc. 1]; [Doc. 6], he correctly identifies Defendant as “Seely” in his Amended Complaint. [Doc. 4]. Moreover,
though the Amended Complaint’s caption does not list Seely Oil Company as a defendant itself, it appears that Plaintiff
intends to sue both Clingman and Seely Oil Company. Id.
